 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 FREDERICK H. SHULL, JR.,                                  Case No.: 2:18-cv-01781-APG-PAL

 4            Plaintiff                                  ORDER (1) DENYING REQUEST FOR
                                                          ENTRY OF DEFAULT, (2) DENYING
 5 v.                                                    MOTION FOR DEFAULT JUDGMENT,
                                                           AND (3) DENYING REQUEST FOR
 6 THE UNIVERSITY OF QUEENSLAND,                                    ASSISTANCE
   THE OCHSNER MEDICAL GROUP,
 7 GEOFF McCOLL, LEONARDO SEOANE,                                    [ECF Nos. 71, 76, 77]
   THE U.S. DEPARTMENT OF EDUCATION
 8 via THE SECRETARY OF THE U.S.
   DEPARTMENT OF EDUCATION,
 9
         Defendants
10

11

12           Plaintiff Frederick H. Shull, Jr. requests entry of default and default judgment against

13 defendant Gregory McGhee. ECF Nos. 76; 77. Shull claims that McGhee was properly served

14 but failed to timely appear and is therefore subject to default. Id. Shull also requests assistance

15 in effecting service of process upon defendant U.S. Department of Education, arguing that as a

16 pro se plaintiff, he has done all he can to comply with Federal Rule of Civil Procedure 4. ECF

17 No. 71.

18           Shull offers no evidence that McGhee has been properly served other than providing a

19 scanned receipt from the United States Postal Service that indicates that something was sent to

20 McGhee on November 14, 2018. ECF No. 30-2 at 2. Consistent with this, in McGhee’s April

21 26, 2019 motion to dismiss, he claims that Shull has not properly served him. ECF No. 96 at 2.

22           Regardless of whether McGhee was properly served, however, he has now appeared in

23 this case. See ECF Nos. 96, 98, 102. So Shull’s request and motion for default are moot because
 1 I would set aside a default if one had been entered against McGhee. Likewise, the Department

 2 of Education has now appeared in this case. See ECF Nos. 96, 98, 102. So Shull’s request for

 3 assistance in effecting service is moot.

 4         IT IS THEREFORE ORDERED that Shull’s request for entry of default against McGhee

 5 (ECF No. 76), Shull’s motion for default judgment against McGhee (ECF No. 77), and Shull’s

 6 request for assistance in effecting service upon the U.S. Department of Education (ECF No. 71)

 7 are denied.

 8         DATED this 14th day of June, 2019.

 9

10                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
